DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claims 1-20 are presented for examination. 

Response to Arguments	

	With respect to applicant’s argument that Cox does not teach the limitation adapting at least one resource, relationship, or rule of the information in the isolated collection according to the adaptation to generate adapted information and the adapted information further comprising at least a subpart of information from the isolated collection, as recited in independent claims 1 and 14, examiner respectfully disagrees.  Cox teaches in fig. 10, 0055, and 0094 that the potential rule are generated based on the key terms that satisfy a term evaluation metric.  The key terms 
Paragraph [0041, 0044] teaches that all the information is generated from the isolated collection, the sub-domain is the subpart of collection.  Therefore, Cox teaches the above cited limitation. 

With respect to applicant’s argument regarding the new limitation “ wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the at least one mapping rule” in independent claims 1 and 14 and the new limitation “wherein the mapping rule is used to generate adapted information, wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the mapping rule” in independent claim 8 is persuasive and new reference Aigner is cited to teach the above cited limitations. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a request for information, determining a context, accessing a ruleset, generating an adapted ruleset, generating a response, providing the response.
The independent claims 1,  14 recites the limitation of “ identifying a ruleset associated with the isolated collection, wherein the ruleset comprises at least one mapping rule that defines an adaptation for information in the isolated collection, and wherein the adaptation relates to a resource, a relationship, or a rule of the isolated collection”, “adapting at least one resource, relationship, or rule of the information in the isolated collection according to the adaptation to generate adapted information, wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the at least one mapping rule, the adapted information further comprising at least a subpart of information from the isolated collection”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but 
For example, “identifying..”, “adapting..to generate” in the limitations cited above could be performed by a human mind (e.g. in a collection of a ruleset, a human mind can identify an rule and change data according to a mapping rule, as a possible example), with possible aid of paper & pen and/or calculator, see Appendix 7 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 14 recites the additional elements: “receiving a request for information in an isolated collection, generating, based on the adapted information, a response to the request for information; providing the response in response to the request for information”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 14 recites an abstract idea.


Claims 2 and 15 are dependent on claims 1 and 14, includes all the limitations of claims 1 and 14.   Therefore, claims 2, 15 recites the same abstract idea of “mental process” which is an abstract idea of determining a level of hierarchy and selecting a ruleset is extra solution activity such as selecting the ruleset from a rule hierarchy, and therefore, does not amount to significantly more than the abstract idea.

Claims 3 and 16 are dependent on claims 2 and 15, and claims 2 and 15 depends from 1 and 14 and includes all the limitations of claims 1 and 14.   Therefore, claims 3, 16 recites the same abstract idea of “mental process” which is an abstract idea of determining a ,mapping rule is associated with the one or more relationships or resources and when it is determined adapting a resource or relationship based on the mapping rule, and therefore, does not amount to significantly more than the abstract idea. 

Claims 4 and 17 are dependent from 1 and 14 and includes all the limitations of claims 1 and 14.  Therefore, claims 4, 17 recites the same abstract idea of “mental process” which is an abstract idea of evaluating a part of the isolated collection and the adapted information to identify one or more resources and relationships, and therefore, does not amount to significantly more than the abstract idea. 

Claims 5 and 18 are dependent from 1 and 14 and includes all the limitations of claims 1 and 14.   Therefore, claims 5, 18 recites the same abstract idea of “mental process” which is an abstract idea because automatically selecting ruleset, does not amount to significantly more than the abstract idea. 

Claims 6 and 19 are dependent from claims 2, 15 and claims 2, 15 dependents from claims 1 and 14 and includes all the limitations of claims 1 and 14.   Therefore, claims 6, 19 recites the same abstract idea of “mental process”.  The limitations selecting a second ruleset and generating based on the second ruleset, a second adapted information are extra solution activity and therefore, does not amount to significantly more than the abstract idea. 

Claims 7 and 20 are dependent from claims 6 and 19 and 6 and 19 depends from claims 2, 15 and claims 2, 15 dependents from claims 1 and 14 and includes all the limitations of claims 1 and 14.   Therefore, claims 7, 20 

The independent claim 8 recites the limitation of “identifying a first rule of the first ruleset, wherein the first rule defines a first adaptation for information in the first subpart of the isolated collection; identifying a second rule of the second ruleset, wherein the second rule defines a second adaptation for information in the second subpart of the isolated collection; generating, using the first adaptation and the second adaptation, a mapping rule to adapt information of the first subpart of the isolated collection to the second subpart of the isolated collection, wherein the mapping rule is used to generate adapted information, wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the mapping rule;”  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “identifying..” and “generating (is just translation of the adaption to create a rule)” in the context of this claim encompasses the user manually identifying and generating a ruleset from an isolated collection.
ee Appendix 7 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
This judicial exception is not integrated into a practical application. In particular, the claim 8 recites the additional elements: “accessing a first ruleset associated with a first subpart of the isolated collection; accessing a second ruleset associated with a second subpart of the isolated collection; storing the mapping rule in a mapping ruleset associated with the isolated collection”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claim 8 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computer to access a first request and access a second 

Claim 9 is dependent on claim 8, includes all the limitations of claim 8.   Therefore, claim 9 recites the same abstract idea of “mental process”.  The claim recites which parts are associated with different levels of hierarchies, and therefore, does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 8, includes all the limitations of claim 8.   Therefore, claim 10 recites the same abstract idea of “mental process”.  The claim recites what does storing includes, and therefore, does not amount to significantly more than the abstract idea. 

Claim 11 is dependent on claim 8, includes all the limitations of claim 8.   Therefore, claim 11 recites the same abstract idea of “mental process”.  The claim recites identifying a first subpart, identifying a second subpart, generating, in the mapping rule, and therefore, does not amount to significantly more than the abstract idea. 

Claim 12 is dependent on claim 8, includes all the limitations of claim 8.   Therefore, claim 12 recites the same abstract idea of “mental process”.  The 

Claim 13 is dependent on claim 8, includes all the limitations of claim 8.   Therefore, claim 13 recites the same abstract idea of “mental process”.  The claim recites evaluating a first plurality of resources….;evaluating a second plurality of resources…;determining, based on the first relationship structure…;generating the mapping rule…, and therefore, does not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the at least one mapping rule” which is not supported by the original disclosure. [0071] notes that the adapted information is “adapted using mapping rules at operation 708” and [0069] says “In an example, processing the isolated collection may comprise accessing one or more resources and/or relationships to which a mapping rule applies and adapting the accessed information based on the mapping rule, such that the representation of the information in the isolated collection conforms with the mapping rule” which means the adapted information is adapted resources and/or relationships and does not include rules themselves. Examiner acknowledges that the original claims, part of the original disclosure, mention “adaption relates to a resource, a relationship, or a rule” but this is different in scope as it is in the alternative and the language ‘relates’ denotes a very loose connection whereas the amended limitation specifically stating a rule is adapted is more exact, e.g. “adaption relates to” is different from “adapted information … changing … rule”. Examiner would suggest that Applicant amend the limitation to remove the rule to more closely match the original disclosure. Should Applicant disagree, Examiner 
Claims 8 and 14 contain similar limitations and are rejected for the same reasons. Claims 2-7, 9-13, and 15-20 depend from claims 1, 8, and 14 respectively and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10,12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cox et al. (US 2015/0242762) in view of Aigner et al. (US 2011/0153624).

With respect to claim 1, Cox teaches a system comprising: at least one processor ([0110, the transaction classification system 1190 includes a processor 1012 and a memory 1144]; examiner’s note: the memory and processor);
and a memory storing Instructions that when executed by the at least one processor perform a set of operations ([0095, a processing system 1102 (e.g., one or more computer processors]) comprising:
receiving a request for information in an isolated collection ([0041, A first dimensional rule set can be generated based on a first context (e.g., based on the 
identifying a ruleset associated with the isolated collection ([0041, dimensional rule set can be generated based on a first context e.g., based on the same Topic but using a first sub-domain of the corpus of data]; [0051, A rule set that is determined using a context can be known as a dimensional rule set. A cross-corpus rule set can also be determined based on the entire corpus of data files and not associated with any one particular context. Common nodes can be identified based on the rule sets. Common nodes can be common across all three rule sets or common across only the dimensional rule sets]; examiner’s note: the isolated collection is the corpus of data; and the matching ruleset is determined based on the corpus of data (isolated collection)), wherein the ruleset comprises at least one mapping rule that defines an adaptation for information in the isolated collection ([0094, the potential rule is evaluated using a rule evaluation metric that determines a relevancy of the potential rule to the one or more data files having the common characteristic]; examiner’s note: the potential rule is a adaption rule because it is a new rule and based on the rule it provides information which is mapping), and wherein the adaptation relates to a resource, a relationship, or a rule of the Isolated collection (fig. 10, 0094; 0055, examiners note: the potential rule is part of the document corpus (isolated collection));
adapting at least one resource, relationship, or rule of the information in the isolated collection according to the adaptation to generate adapted information (fig. 10, 0094; 0055, examiner's note: the potential rule are generated based on the key terms that satisfy a term evaluation metric.  The key terms has conditions associated with it, therefore, the key terms lists are the ruleset and it maps potential rules to the ruleset.  Moreover, in fig. 25, element 2502, 2504 and 2506, the cross-corpus ruleset, first and second dimensional ruleset, the dimensional differentiator are existing within the ruleset to define adaptation of a rule. Also, Fig. 26, element 2608, 2610 [0254] teaches generating a rule based on the dimensional differentiators and the dimensional differentiators are the mapping rule because it determines the rule should be added in the list or not and the differentiators are already in the existing rule set), the adapted information further comprising at least a subpart of information from the isolated collection ([0041, applying the context to the rule set includes generating the rule set based on a sub-domain of the set of data files associated with the context], [0044]; fig. 10; 25; examiner’s note: all the information is generated from the isolated collection, the sub-domain is the subpart of collection);
generating, based on the adapted information, a response to the request for information ([0054, The rule set 103 may include multiple individual rules, and each of the individual rules may function as a separate search string for the search engine 112]; fig. 10; 25; examiner’s note: the search result is the response to the request; Moreover, fig. 25, 26, [0271] the canonical rule set is added to the existing ruleset and therefore, the information associated with the canonical ruleset is also adapted); and
providing the response in response to the request for information (fig. 10; 25; [0054; the rule set may be configured to perform a text categorization function 
Cox does not explicitly teach wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the at least one mapping rule.
Cox teaches isolated collection and mapping rules associated with the isolated collection (fig. 5, 12, paragraphs [0090, 0115]; examiner’s note: the isolated collection are the corpus of data)
However, Aigner teaches wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the at least one mapping rule ([0079, receiving customization data associated with a change made to the at least one of a plurality of stored back end data models, and accessing identification information associated with the set of mapping rules to determine whether the customization data should be applied to the set mapping rules]; fig. 8; [0057, The apparatus may include a storage node 734 to store the mapping rules 728]; [0086, Once the request has been received, the method 911 may proceed on to block 933 to include transforming the end-user request into a transformed request according to a stored set of mapping rules]; [0088]; examiner’s note: the received data is created by changing (adapting) the received data and the changes are matched with the mapping rules to determine that the data changes conforms to the mapping rule or not;  the data transformation is requested according to the mapping rule; plurality of 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date to incorporate adapting information according to mapping rules of Aigner into the system of Cox to have a consistent system. The motivation would be to have a system which will change data according to mapping rules to have data consistency in various hierarchies to reduce error.

With respect to claim 2, Cox and Aigner in combination teach the system of claim 1, Cox further teaches wherein identifying the ruleset comprises: determining a level of a hierarchy associated with one or more resources and relationships in the isolated collection ([0236; Node 2414 is associated with the first sub-domain and node 2416 is associated with the second sub-domain. Node 2418 is another common node, being present in both the first dimensional rule set2200 and the second dimensional rule set2300]; examiner’s note: each rule is associated with a hierarchy such as node); and selecting the ruleset from a rule hierarchy, wherein the ruleset is associated with the determined level of the hierarchy ([0238, The cross-corpus rule set can be generated, as described above, based on the entire data set, and thus may include nodes having "11" effect target codes]; [0219, 0221]; examiner’s note: the matching rule hierarchy is displayed with the best matching rules).

With respect to claim 3, Cox and Aigner in combination teach the system of claim 2, Cox further teaches wherein generating the adapted information comprises:
for each mapping rule of the at least one mapping rule (fig. 10; 25; 0094; examiner’s note: each rule is used to identify related data files, therefore, there is a mapping rule associated with the documents):
determining whether the mapping rule is associated with the one or more resources and relationships in the isolated collection ([0056, documents that are indicative of a document's relationship to a particular category. These identified features maybe used to generate rule sets similar to that depicted in FIG. 2]; examiner’s note: each rule is associated with a relationship); and
when it is determined that the mapping rule is associated with the one or more resources and relationships (fig. 10, 0034; 0056; examiner’s note: each mapping rule is associated with a document source (resource)), adapting at least one of the one or more resources and relationships based on the mapping rule ([0056, 0057]; examiner’s note: the potential rules are matched with the common characteristics of data within a data source and the common characteristics are the relationships between the data and the potential rules are matched to add the data to the dataset).

With respect to claim 4, Cox and Aigner in combination teach the system of claim 1, Cox further teaches wherein generating the response to the request for Information comprises evaluating at least a part of the isolated collection (fig. 10, element 1011, 1012; [0022; represent seven evaluated rules found to be best during a the adapted information to Identify one or more resources and relationships related to the request for information (fig. 10; [0094, At 1010, the potential rule is added to the rule set if the rule evaluation metric is satisfied. At 1012, data files covered by the potential rule are removed from the plurality of data files if the potential rule is added to the rule set]; [0056, the rule generation engine may identify features of the training documents that are indicative of a document's relationship to a particular category]; examiner’s note: the potential rules are also evaluated for the relationships).

With respect to claim 5, Cox and Aigner in combination teach the system of claim 1, Cox further teaches wherein Identifying the ruleset comprises automatically selecting the ruleset based on a determination that at least one of the rules in the ruleset is related to the request ([0223, When the user selects a category, the transaction classification system 1190 displays the k-best association rules found for that category in window 1704]; examiner’s note: the matching rules are automatically matched with the categories of data).

With respect to claim 6, Cox and Aigner in combination teach the system of claim 2, Cox further teaches wherein the set of operations further comprises: selecting a second ruleset from the rule hierarchy associated with a second level of the hierarchy ([0041]; A first dimensional ruleset can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data), generating, based on the second ruleset, second adapted information comprising at least a subpart of the adapted information (A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data), 0041; examiner’s note: each ruleset adapt information to the ruleset).

With respect to claim 7, Cox and Aigner in combination teach the system of claim 8, Cox further teaches wherein generating the response to the request comprises evaluating the second adapted information (0041; 0042; fig. 10; examiners note: each ruleset adapt information to the ruleset).
With respect to claim 8, Cox teaches computer-implemented method for-generating a mapping rule to adapt information in an isolated collection ([0041, A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data]; [0094]; examiner’s note: the isolated collection is the corpus of data; the isolated collection is the corpus of data; the data files are filtered to find the common characteristics of the data files which is receiving a request to identify the common data), the method comprising: accessing a first ruleset associated with a first subpart of the isolated selection ([0041, A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data]; examiner’s note: the isolated collection is the corpus of data, and the first sub-domain is the first subpart);
accessing a second ruleset associated with a second subpart of the isolated collection ([0041,A second dimensional rule set can be generated based on 
identifying a first rule of the first ruleset ([0041, dimensional rule set can be generated based on a first context e.g., based on the same Topic but using a first sub-domain of the corpus of data]; [0051, A rule set that is determined using a context can be known as a dimensional rule set. A cross-corpus rule set can also be determined based on the entire corpus of data files and not associated with any one particular context. Common nodes can be identified based on the rule sets. Common nodes can be common across all three rule sets or common across only the dimensional rule sets]; examiner’s note: the isolated collection is the corpus of data; and the matching ruleset is determined based on the corpus of data (isolated collection)), wherein the first rule defines a first adaptation for information in the first subpart of the isolated collection (fig. 5, 0069; 0012, 0113; examiner's note: new rule can be added to the collection; [0094, the potential rule is evaluated using a rule evaluation metric that determines a relevancy of the potential rule to the one or more data files having the common characteristic]; examiner’s note: the potential rule is a adaption rule because it is a new rule and based on the rule it provides information which is mapping);
identifying a second rule of the second ruleset, wherein the second rule defines a second adaptation for information in the second subpart of the isolated collection (fig. 5, 0089; 0012, 0113; examiners note: new rule can be added to the collection; [0094, the potential rule is evaluated using a rule evaluation metric that determines a relevancy of the potential rule to the one or more data files having the 
generating, using the first adaptation and the second adaptation, a mapping rule to adapt information of the first subpart of the isolated collection to the second subpart of the isolated collection ([0044]; 0051; 0055; 0112; examiners note: the first sub-domain and second sub-domain; moreover, Fig. 25, paragraph [0239] teaches “At block 2504, a first dimensional rule set can be computed applying a first context. In an example, applying the first context can include determining a first dimensional rule set for a given outcome (e.g., the same outcome as the given outcome of the cross-corpus rule set) based on a first sub-domain of the data set.”  
Examiner’s note: the first dimensional and second dimensional rule set identifies the key dimensional differentiators and the canonical rule set is generated based on the differentiators as shown in fig. 25.  The generation of the canonical ruleset is adapting information and the information is the sub part of the corpus which is an isolated collection); and storing the mapping rule so a mapping ruleset associated with the isolated collection ([0111, Any rules so identified can then be stored in memory 1144 so that they may later be used to detect the category when new or uncategorized transactions 1163 are analyzed]; examiner’s note: all the rules are stored).
Cox does not explicitly teach wherein the mapping rule is used to generate adapted information, wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the mapping rule.
wherein the mapping rule is used to generate adapted information, wherein the adapted information is data that is created by changing data associated with the at least one resource, relationship, or rule of the information in the isolated collection such that the data conforms to the mapping rule ([0079, receiving customization data associated with a change made to the at least one of a plurality of stored back end data models, and accessing identification information associated with the set of mapping rules to determine whether the customization data should be applied to the set mapping rules]; fig. 8; [0057, The apparatus may include a storage node 734 to store the mapping rules 728]; [0086, Once the request has been received, the method 911 may proceed on to block 933 to include transforming the end-user request into a transformed request according to a stored set of mapping rules]; [0088]; examiner’s note: the received data is created by changing (adapting) the received data and the changes are matched with the mapping rules to determine that the data changes conforms to the mapping rule or not;  the data transformation is requested according to the mapping rule; plurality of stored back end data models are the isolated collection).  One of ordinary skill in the art would recognize that adapting information related to a resources or relationship of a collection according to a mapping rule of Aigner could be incorporated with the mapping rules of an isolated collection of Cox to further improve the system to change the data appropriately according to a mapping rule.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date to incorporate adapting information according to mapping rules of Aigner into the system of Cox to have a consistent system. The motivation would be 

With respect to claim 9, Cox and Aigner n combination teach the computer-implemented method of claim 8, Cox further teaches wherein the first subpart and the second subpart are associated with different levels of a hierarchy of the isolated collection (Fig. 14A-14B; [0220]; examiner’s note: multiple nodes are multiple levels of hierarchies and they are associated with subparts of rules).

With respect to claim 10, Cox and Aigner in combination teach the computer-implemented method of claim 8, Cox further teaches wherein storing the mapping rule comprises making the mapping rule available to one or more clients of the isolated collection ([0096, One or more user PCs 1122 access one or more servers 1124 running a rule generation engine 1126 on a processing system 1127 via one or more networks 1128]; examiner’s note: the clients can access stored rules).

With respect to claim 12, Cox teaches the computer-implemented method of claim 8, Cox further teaches wherein generating the mapping rule comprises: evaluating a first plurality of resources and relationships of the first subpart of the isolated collection to determine a first relationship structure ([0052, the rule generation engine may identify features of the training documents that are indicative of a document's relationship to a particular category. These identified features may be used to generate rule sets similar to that depicted in FIG. 2]; examiner’s note: each rule wherein the first plurality of resources and relationships is associated with the first rule ([0052], examiner’s note: each rule has its relationship with its collection of documents and each relationship has its own structure);
evaluating a second plurality of resources and relationships of the second subpart of the isolated collection to determine a second relationship structure ([0052], examiner’s note: each rule has its relationship with its collection of documents and each relationship has its own structure), wherein the second plurality of resources and relationships is associated with the second rule ([0041, 0056]; examiners note: the sub-domain of documents and each resource is associated with a rule);
determining, based on the first relationship structure and the second collection ([0050]; examiner’s note: the cold is a similar relationship of hot relationship of the same context); and
generating the mapping rule to associate the first relationship structure and the second relationship structure (0050; [0056, the rule generation engine may identify features of the training documents that are indicative of a document's relationship to a particular category]; examiner’s note: each rule has its relationship with its collection of documents and each relationship has its own structure).

With respect to claim 13, Cox teaches the computer-implemented method of claim 8, wherein generating the mapping rule comprises: evaluating the first rule to determine a first generic relationship associated with the first rule ([0056, the 
evaluating the second rule to determine a second generic relationship associated with the second rule ([0056, the rule generation engine may identify features of the training documents that are indicative of a document's relationship to a particular category]; examiner’s note: each rule is associated with a relationship);
determining whether the first generic relationship and the second generic relationship describe a similar relationship within the first subpart of the isolated collection to the second subpart of the isolated collection ([0058, The labels applied to the data files 304 (e.g., by a human or a computer) identify certain data files as having a common characteristic 312 (i.e., they would be classified under common category) and certain data files as not having the common characteristic314]; examiner’s note: and generic relationship describe a similar relationship), generating, in the mapping rule, an association of the first rule and the second rule ([0051]; [0113, A user can control the selection inputs to eliminate association rules that the does not consider useful. This situation may occur when two distinct issues are referred to by the same term]; examiner’s note: a user controlling the selection to either eliminate [selecting neither] association rules that they do not consider useful [rules that describe a similar relationship]; examiner’s note: the common rule; each rule has a relationship).



Claim 15 is    rejected on    the    same    basis    of rejection    of    claim 2.
Claim 16 is    rejected on    the    same    basis    of rejection    of    claim 3.
Claim 17 is    rejected on    the    same    basis    of rejection    of    claim 4.
Claim 18 is    rejected on    the    same    basis    of rejection    of    claim 5.
Claim 19 is    rejected on    the    same    basis    of rejection    of    claim 6.
Claim 20 is rejected on the same basis of rejection of claim 7.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et. al. (US 2015/0242762) and in view of Aigner et al. (US 2011/0153624) and in view of Gupta et al. (US 2015/0348062).

With respect to claim 11, Cox and Aigner in combination teach the computer-implemented method of claim 8, but do not explicitly teach wherein generating the mapping rule comprises: identifying a first subpart of the first rule; identifying a second subpart of the second rule; and generating, in the mapping rule, an association of the first subpart and the second subpart.
Cox teaches mapping rules in fig. 5, 10, [0051] but does not explicitly teach identifying a first subpart of the first rule; identifying a second subpart of the second 
However, Gupta teaches identifying a first subpart of the first rule (0047, examiner’s note: each rule is associated with two portions); identifying a second subpart of the second rule (0047; each rule is associated with two portions); and generating, In the mapping rule, an association of the first subpart and the second subpart (0047, 0048, examiner’s note: each subpart of the rules are mapped to find the results).  One of ordinary skill in the art would recognize that identifying a first sub-part and second subpart of the rules related to a resources or relationship of a collection of Gupta could be incorporated with the mapping rules of an isolated collection of Cox/Aigner to further improve the system to match subparts of the rules.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date to incorporate identifying subpart of a rule of Gupta into adapting information according to mapping rules of Cox/Aigner to have a consistent system to map subparts of rules. The motivation would be to have a system to have subparts of the rules to be associated with documents to find the documents faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                  /William B Partridge/Primary Examiner, Art Unit 2183